


110 HRES 951 EH: Condemning the ongoing Palestinian rocket

U.S. House of Representatives
2008-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		110th CONGRESS
		2d Session
		H. RES. 951
		In the House of Representatives, U.
		  S.,
		
			March 5, 2008
		
		RESOLUTION
		Condemning the ongoing Palestinian rocket
		  attacks on Israeli civilians by Hamas and other Palestinian terrorist
		  organizations, and for other purposes.
	
	
		Whereas more than 4,000 rockets and mortar shells have
			 been fired at Israel from the Gaza Strip by Hamas and other terrorist
			 organizations since Israeli forces withdrew from there in 2005;
		Whereas, since January 1, 2008, terrorists have fired
			 nearly a thousand rockets and mortar shells into Israel;
		Whereas the near-daily rocket fire has been targeted
			 primarily and intentionally at civilian communities in Israel, such as Sderot
			 and Ashkelon, making life in such areas agonizing;
		Whereas the terrorist rockets have hit homes, schools,
			 buildings, roads, power lines, and other such infrastructure in Israel;
		Whereas these unprovoked rocket and mortar attacks have
			 murdered over a dozen Israelis, inflicted hundreds of casualties, produced
			 thousands of cases of shock and post-traumatic stress, especially among
			 children, and caused severe disruption of daily life;
		Whereas these deliberate cross-border rocket and mortar
			 attacks on civilian populations constitute a blatant violation of human rights
			 and international law;
		Whereas those responsible for launching rocket attacks
			 against Israel routinely embed their production facilities and launch sites
			 amongst the Palestinian civilian population, utilizing them as human
			 shields;
		Whereas intentionally targeting civilian populations and
			 the use of human shields violates international humanitarian and human rights
			 law;
		Whereas numerous reports have cited the copious amounts of
			 sophisticated weapons, small arms, and weapons manufacturing materials that
			 have been smuggled into Gaza through Egypt;
		Whereas public reports have cited the role of Iran and
			 Syria in providing material support and training to those carrying out rocket
			 and other terrorist attacks from Gaza;
		Whereas public reports have referenced the increased flow
			 of ammunition, explosives, and higher-grade weapons into the Gaza Strip as a
			 result of Hamas’ breach of the 12-kilometer security fence separating Gaza from
			 Egyptian Sinai on January 23, 2008;
		Whereas it was reported that after the breach of the
			 Egyptian-Gaza border, many Palestinian terrorists who had trained in Syria and
			 Iran returned to Gaza;
		Whereas the fielding and use of longer-range rockets by
			 Hamas and other terrorist organizations to reach larger Israeli cities
			 represents a dangerous expansion of the organizations’ offensive capabilities
			 and an escalation of the terrorist attacks on Israel;
		Whereas the Government of Israel’s military operations in
			 Gaza only target Hamas and other terrorist organizations;
		Whereas the inadvertent inflicting of civilian casualties
			 as a result of defensive military operations aimed at military targets, while
			 deeply regrettable, is not at all morally equivalent to the deliberate
			 targeting of civilian populations as practiced by Hamas and other Gaza-based
			 terrorist groups; and
		Whereas the situation in the Gaza Strip remains a threat
			 to international security and regional stability: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)strongly
			 condemns—
				(A)Hamas, which controls Gaza, and other
			 Palestinian terrorist organizations for the ongoing rocket attacks on Israeli
			 civilians and continued human rights violations;
				(B)state sponsors of
			 terror, such as Iran and Syria, for enabling Palestinian terrorist
			 organizations to carry out attacks against innocent Israeli civilians; and
				(C)the use of
			 innocent Palestinian civilians as human shields by those who carry out rocket
			 and other attacks;
				(2)expresses condolences to the families of
			 the innocent victims on both sides of the conflict;
			(3)supports the sovereign right of the
			 Government of Israel to defend its territory against attacks;
			(4)expresses sympathy and support for innocent
			 Palestinian civilians who reject all forms of terrorism and desire to live in
			 peace with their Israeli neighbors but who continue to be utilized as human
			 shields by terrorist organizations;
			(5)considers rocket attacks against Israel and
			 the fostering of terrorism in the Palestinian territories as direct and serious
			 impediments to the achievement of Israeli-Palestinian peace;
			(6)calls on the President to—
				(A)direct the United States Permanent
			 Representative to the United Nations to introduce a resolution within the
			 United Nations Security Council condemning Palestinian rocket and other attacks
			 against innocent Israeli civilians; and
				(B)direct the
			 Secretary of State to raise this issue in all applicable bilateral and
			 international fora;
				(7)calls on responsible countries and United
			 States allies in the Middle East to officially and publicly condemn Palestinian
			 rocket attacks and other terrorist actions against Israel; and
			(8)reaffirms the strong and unyielding
			 friendship between the Governments and the people of Israel and the United
			 States.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
